Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record taken as a whole neither teaches nor renders obvious the combination including:

Claim 7
a seal member forming a seal between the outer member and the inner member, the seal member comprising a seal plate, a seal lip formed on the seal plate, and a slinger fitted to an outer circumferential portion of the inner member so as to face the seal plate, the seal member being fitted in an opening portion of the outer member, wherein the seal lip contacts the slinger, the slinger is formed so as to cover an end surface of the opening portion of the outer member, the slinger is provided with a wall portion having a cylindrical shape and extending along an axial direction of the inner member, the seal plate including a seal plate fitting portion contacting an inner peripheral surface of the outer member, the seal plate fitting portion having a cylindrical shape and extending along an axial direction of the inner member toward the slinger, a labyrinth is formed between the end surface of the opening portion of the outer member and the slinger, the wall portion is disposed between the outer member and the seal lip to form another labyrinth, and the wall portion is made of rubber, and an outer diameter of a distal end of the wall portion is formed to have a size that is greater than an outer diameter of a base end of the wall portion, wherein the wall portion extends from the base end to the distal end away from an axial center of the inner member in a cross-sectional view including the axial center.

Claim 25
a seal member forming a seal between the outer member and the inner member, the seal member comprising a seal plate, a seal lip formed on the seal plate, and a slinger fitted to an outer circumferential portion of the inner member so as to face the seal plate, the seal member being fitted in an opening portion of the outer member, wherein the seal lip contacts the slinger, the seal plate including a seal plate fitting portion contacting an inner peripheral surface of the outer member, the seal plate fitting portion having a cylindrical shape and extending along an axial direction of the inner member toward the slinger, the slinger is formed so as to cover an end surface of the opening portion of the outer member, the slinger is provided with a wall portion having a cylindrical shape and extending along an axial direction of the inner member, a first passage is formed between the outer circumferential surface of the outer member and the cover portion of the slinger, and a second passage is formed between one side end surface of the outer member and an opposing axial lip contact portion of the slinger, wherein the first and second passages form a first labyrinth, a third passage is formed by a passage defined by the seal plate fitting portion of the seal plate and an outer circumferential surface of the wall portion of the slinger, the third passage forming a second labyrinth, wherein the third passage forming the second labyrinth communicates with an expanded space defined by a lip support portion of the seal plate and an outer axial lip of the seal plate, and the wall portion is made of rubber, and an outer diameter of a distal end of the wall portion is formed to have a size equal to or greater than an outer diameter of a base end of the wall portion.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN B WAITS whose telephone number is (571)270-3664.  The examiner can normally be reached on Monday-Thursday from 6-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN B WAITS/Primary Examiner, Art Unit 3656